DETAILED ACTION
This action is responsive to Applicant’s response filed 12/23/2020.  
 
Allowable Subject Matter
Claims 1-3, 7-10, 14-16, and 20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Based on the amendments filed 12/23/2020, a thorough search for prior arts on EAST and STIC databases and on domains (IP.com and Google Scholar) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of a method and system for recovery of log metadata on a dual controller storage system; as disclosed by the following claimed subject matter of independent claim 1:

A computer-implemented method comprising: 
executing an automatic recovery of log metadata; 
requesting, by a secondary storage processor, one or more log metadata buffer values from a first buffer used by a primary storage processor; 
updating, by the secondary storage processor, one or more log metadata buffer values from a second buffer used by the secondary storage processor; 
adding one or more failed logical block addresses into a queue; 
receiving, by the secondary storage processor, log metadata associated with the one or more failed logical block addresses, including requesting, by the secondary storage processor, that the primary storage processor return the log metadata associated with the one or more failed logical block addresses and persist the log metadata associated with the one or more failed logical block addresses; and 
processing the one or more failed logical block addresses in a batch, wherein processing the one or more failed logical block addresses in the batch includes sending the one or more failed logical block addresses to the primary storage processor in one or more batches, wherein processing the one or more failed logical block addresses in the batch includes: 
receiving, by the primary storage processor, the one or more failed logical block addresses in one or more batches; 
searching the log metadata in a memory, the log data corresponding to the one or more failed logical block addresses; 
persisting, by the primary storage processor, the log metadata corresponding to the one or more failed logical block addresses; and 
sending the log metadata in one or more batches to the secondary storage processor.

Independent claims 8 and 15 are also distinct from the prior art for the same reason, dependent claims 2-3, 7, 9-10, 14, 16, and 20 are directly dependent from claims 1, 8, and 15 and are therefore distinct from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184